DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2022 with respect to the 35 U.S.C. 103 rejection over Jeon (KR 101677390) in view of Kopplin (US 2015/0209848) have been fully considered but they are not persuasive. Applicant argues Jeon teaches a Ra of 2.4-2.7 µm, which is different from the claimed Ra. However, Applicant cites to a passage which discusses a single example in Jeon; Jeon does not otherwise teach, suggest, or teach away from a particular Ra range. Applicant further argues Kopplin suggests an Ra range without any reason and teaches a preferable range of 2.6 to 3.5 µm. However, Kopplin actually states that the Ra range of 1.0 to 1.6 µm is preferable for its very good tribological properties and improved paint appearance (¶ 19). Accordingly, the rejection is maintained over Applicant’s arguments.
Applicant also argues that surface waviness can vary when a steel sheet is processed at a strain rate of 5%, and therefore the claimed steel sheet is distinct from the prior art steel sheet which does not disclose waviness after processing at a strain rate of 5%. However, no objective evidence is presented in support of Applicant’s statement. Furthermore, since the prior art steel sheet is substantially identical to the claimed steel sheet, it is expected to have the same properties after the claimed “processing at a strain rate of 5%”, absent objective evidence to the contrary. See MPEP 2112. Applicant therefore has not rebutted the presumption of inherency that a steel sheet identical to the claimed steel sheet in all other respects would not also have the same surface long-wavelength waviness after processing at a strain rate of 5%.
Specification
The disclosure is objected to because of the following informalities: The specification contains numerous inconsistencies as identified in the 35 U.S.C. 112(b) rejection below. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite “an oil pocket area (V2) of 350 nm or greater”. This limitation is indefinite. First, the term ‘area’ is defined in units of length, which is not an area. Furthermore, it is not clear what “oil pocket area (V2)” actually refers to. The specification inconsistently uses terminology such as “V2 (lubricant filled profile valley area)” and “oil pocket area” (see ¶¶ 18, 31, 33, 42, 52, 53). Thus, it is unclear what V2 actually refers to, and what an oil pocket area actually is. Applicant’s Remarks, filed 11/30/2022 do not resolve the issue, because therein V2 is referred to as “lubricant filled profile valley volume”. For purposes of examination, the term will be interpreted in the manner presented in Applicant’s Remarks. Claim 6 depends from claim 4 and is rejected for the same reason.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (KR 101677390) in view of Kopplin et al. (US 2015/0209848). Reference to Jeon is made to English equivalent US 2018/0345339).
Regarding claim 1, Jeon teaches temper rolling (also known as skin pass rolling) a plated steel sheet with a roll having a roughness skew of -0.15 or less (¶ 13). The plated steel sheet is a hot dip galvanized steel sheet (¶ 31). Jeon does not expressly teach an average roughness or number of peaks of the roll.
Kopplin is directed to rolling of zinc plated steel (¶ 23). The roll for rolling the plated steel has a RPc in the range of 80-180 per cm and an average roughness Ra from 1.0-3.5 µm (¶ 26), preferably 1.0 to 1.6 µm (¶ 19). Such a roll is suitable for producing plated steel sheets having desirable properties (¶ 25). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the roll of Jeon according to the teachings of Kopplin because the roll of the prior art combination is able to make plated steel sheets which have very good tribological properties and improved paint appearance (¶ 19). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 2, Jeon teaches the temper rolled plated steel sheet has a roughness skew of -0.8 or more and the area V2 of an oil pocket is more than 300 nm2 (¶ 14). This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kopplin teaches the plated steel sheet has a waviness Wsa in the range from 0.05-0.65 µm and a peak count RPc from 45-180 per cm (¶ 16). Jeon teaches the RPc of the plated steel sheet is 75 per cm or more (¶ 48). While Jeon in view of Kopplin does not expressly refer to a strain rate, this is considered a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In the instant case, the only claimed metric is RPc, which is taught by the prior art combination. Therefore, the claim is obvious over Jeon in view of Kopplin. The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Jeon teaches the temper rolled plated steel sheet has a roughness skew of -0.8 or more and the area V2 of an oil pocket is more than 300 nm2 (¶ 14). This overlaps with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I. The plated steel sheet is a hot dip galvanized steel sheet (¶ 31).
Jeon teaches the RPc of the plated steel sheet is 75 per cm or more (¶ 48), but does not expressly teach a waviness of the rolled steel sheet. Kopplin teaches the plated steel sheet has a waviness Wsa in the range from 0.05-0.65 µm and a peak count RPc from 45-180 per cm (¶ 16). It would have been obvious at the effective time of filing for one of ordinary skill in the art to apply the teachings of Kopplin to the plated steel sheet of Jeon in order to obtain a steel sheet having the properties of the prior art combination because plated steel sheet having these properties exhibit optimized formability, tribological properties and improved paint appearance (¶ 18). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 6, Jeon teaches the plated steel sheet has a repetitive friction coefficient of 0.2 or less (¶ 58).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784